DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/17/2022.
Applicant’s amendments filed 10/17/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1-7 and 9-20.
Claim Objections
Claims 3-9 and 16 are objected to because of the following informalities:
Claim 4 recites “the third back side power rail is configured to receive the third reference power voltage” which should be replaced with “the third back side power rail is configured to receive the first reference power voltage” to resolve ambiguity in the claim (see the Interview Summary of 11/17/2022).
Claim 16 recites “the first back side metal layer further includes the third back side power rail and the fourth back side power rail” which should be replaced with “the first back side metal layer further includes the fourth back side power rail” because claim 15 recites “a third back side power rail in a first back side metal layer” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0068906 to Chava et al. (hereinafter Chava) in view of Chen et al. (US 2022/0077134, hereinafter Chen) and Fan et al. (US 2018/0145070, hereinafter Fan).
With respect to claim 1, Chava discloses a semiconductor device (e.g., IC die 104) (Chava, Figs. 1, 2A-2B, ¶0003-¶0008, ¶0022-¶0044), comprising:
       a semiconductor substrate (e.g., 114) (Chava, Fig. 2A, ¶0024, ¶0028-¶0029, ¶0033) including one or more active semiconductor components (e.g., semiconductor devices 112 including PFETs and NFETs), wherein a front side (e.g., FS) (Chava, Fig. 2A, ¶0022, ¶0032) is defined over the semiconductor substrate (114) and a back side (e.g., BS) is defined beneath the semiconductor substrate (114);
       a first front side power rail (e.g., FS metallization structure 106 including front side metal layers FS-ML1 to FS-ML8 to receive power signals) (Chava, Fig. 2A, ¶0033) at the front side of the semiconductor substrate (114), the first front side power rail being configured to receive a first reference power voltage (e.g., a positive power signal to a source of PFET) (Chava, Fig. 2A, ¶0028-¶0029, ¶0033); and
       a first back side power rail (e.g., BS metallization structure 108 including back side metal layers 208(1)/208(2) to receive power signals) (Chava, Fig. 2A, ¶0034) and a second back side power rail (e.g., 208(2)) at the back side of the semiconductor substrate (114);
        the first back side power rail (e.g., 208(1), including one or more back side metal lines 208(1)) (Chava, Fig. 2A, ¶0034) being configured to receive a second reference power voltage (e.g., a positive power signal); and
        the second back side power rail (e.g., 208(2), including one or more back side metal lines 208(2)) (Chava, Fig. 2A, ¶0034) being configured to receive a third reference power voltage (e.g., a negative power signal or ground signal); and
        wherein the second reference power voltage (e.g., a positive power signal) (Chava, Fig. 2A, ¶0034), and the third reference power voltage (e.g., a negative power signal or ground signal) are different from each other.
Further, Chava does not specifically disclose that (1) a first back side power rail and a second back side power rail in a first back side metal layer; and (2) the first reference power voltage, the second reference power voltage, and the third reference power voltage are different from each other.
Regarding (1), Chen teaches forming integrated circuit including backside power network (118) (Chen, Figs. 2A-2C, ¶0013-¶0014) configured to provide power in one or more voltage domains (e.g., VDD, VSS) for the circuitry that is disposed on frontside. The backside power network (118) of Chen comprises a plurality of backside supply rails (e.g., BS/BM0/VSS and BS/BM0)/VDD) (Chen, Figs. 2A-2C, ¶0017-¶0020) in a first backside metal layer (BM0) to provide a core voltage (VDD) and ground (VSS) to transistors (e.g., NMOS, PMOS) formed in the circuitry.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava by forming backside power network having a plurality of backside supply rails in a first backside metal layer (e.g., BM0) for providing power in at least two voltage domains (e.g., VDD and VSS) as taught by Chen to have a first back side power rail and a second back side power rail in a first back side metal layer in order to provide improved layout to improve area efficiency in the semiconductor device (Chen, ¶0002, ¶0008, ¶0013-¶0014, ¶0022).
Regarding (2), Chava teaches that the power signals (Chava, Fig. 2A, ¶0029) provided to the front side metallization structure (106) are routed to the back side metallization structure (BS 108), and then the power signals are routed in the BS metallization structure (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208(1) and one or more back side metal lines 208(2) to provide different power signals to the PFETs and NFETs.
Further, Fan teaches a semiconductor device (Fan, Figs. 1-3, ¶0001, ¶0014, ¶0016-¶0031) having a layout that is susceptible to electromigration (e.g., a phenomenon in which ions/atoms of a metal line of a semiconductor device migrate to form voids in the metal line and cause an open circuit in the semiconductor device, and accumulation of the ions/atoms in the metal line cause a short circuit in the semiconductor device) (Fan, Figs. 1-3, ¶0014); specifically, the cell of the semiconductor device includes a first source voltage signal (a true source voltage signal VDD) (Fan, Figs. 1-3, ¶0018) connected to a first source/drain terminal of a first transistor (e.g., NFET or PFET 230/240) and a second source voltage signal (a virtual source voltage signal VDD) connected to second source/drain terminal of the first transistor (230/240), and a first reference voltage signal (a true reference voltage signal VSS) (Fan, Figs. 1-3, ¶0019) connected to a first source/drain terminal of a second transistor (e.g., NFET or PFET 270/280) and a second reference voltage signal (a virtual reference voltage signal VSS) connected to second source/drain terminal of the second transistor (270/280).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava by forming a semiconductor device including a cell having true and virtual source voltage rails and true and virtual reference voltage rails as taught by Fan, wherein the true and virtual power signals (e.g., including a first reference power voltage) are provided to the front side metallization of Chava and routed to the back side metallization and distributed therein using a plurality of back side metal lines to provide different power signals (e.g., including a second reference power voltage and a third reference power voltage) to the NFETs and PFETs as taught by Chava to have the semiconductor device, wherein the first reference power voltage, the second reference power voltage, and the third reference power voltage are different from each other in order to provide improved layout that is susceptible to electromigration to avoid an open circuit and a short circuit in the semiconductor device (Fan, ¶0001, ¶0014, ¶0022).
Regarding Claim 2, Chava in view of Chen and Fan discloses the semiconductor device of claim 1. Further, Chava discloses the semiconductor device, further comprising: a first front side metal layer (e.g., FS-ML1 including front side metal lines 200P/200N) (Chava, Figs. 2A-2B, ¶0033, ¶0035, ¶0036-¶0037) at the front side (FS), wherein the first front side metal layer includes the first front side power rail (200P) and a second front side power rail (200N).
Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0068906 to Chava in view of Chen (US 2022/0077134) and Fan (US 2018/0145070) as applied to claim 1, and further in view of Lee et al. (US 2022/0058326, hereinafter Lee).
Regarding Claim 4, Chava in view of Fan discloses the semiconductor device of claim 1. Further, Chava does not specifically disclose a third back side power rail at the back side; a fourth back side power rail at the back side; and a fifth back side power rail at the back side; and wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the first back side power rail, the second back side power rail, the third back side power rail, the fourth back side power rail, and the fifth back side power rail each correspondingly extends in a first direction; the third back side power rail is configured to receive the third reference power voltage; the fourth back side power rail is configured to receive the first reference power voltage; and the second back side power rail is between the third back side power rail and the fourth back side power rail relative to the first direction.
However, Chava teaches that the BS metallization structure (108) (Chava, Fig. 2A, ¶0034) includes one or more back side metal lines 208(1) in the first back side metal layer (BS-ML1) and one or more back side metal lines 208(2) in the second back side metal layer (BS-ML2) to provide different power signals to the PFETs and NFETs.
Further, Lee teaches a semiconductor device comprising a plurality of power rails (Lee, Figs. 7, 8A-8B, 9, ¶0004-¶0008, ¶0028-¶0037, ¶0052-¶0066) including buried patterns formed under the semiconductor substrate (10) (Lee, Figs. 7, 8A-8B, 9, ¶0053, ¶0055, ¶0066) that are interpreted as back side power rails, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells. Specifically, in Lee, the layout of Fig. 8A (Lee, Figs. 8A, 9, ¶0057-¶0060) reduces the congestion of routine for connecting power rails, and comprises a third power rail (e.g., PR12); a fourth power rail (e.g., as pattern P84 extending between the power rails PR22 and PR12, and formed as a buried pattern in the M1 layer); a fifth power rail (e.g., PR23/PR13); wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the first power rail (e.g., PR21/PR11), the second power rail (e.g., PR22), the third power rail (e.g., PR12), the fourth power rail (e.g., as pattern P84), and the fifth power rail (e.g., PR23/PR13) each correspondingly extends in a first direction (e.g., the X direction). The third power rail (e.g., PR12) of Lee is configured to receive the third reference power voltage (e.g., VSS); the fourth power rail (e.g., the pattern 84 between the power rails PR22 and PR12 connected to the VDD) is configured to receive the first reference power voltage (e.g., VDD); and the fourth power rail (e.g., pattern 84) being between the second power rail (e.g., PR22) and the third power rail (e.g., PR12) relative to the first direction (the X-direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Chen/Fan by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and configuring the plurality of back side power rails in a layout as taught by Lee to have a third back side power rail at the back side; a fourth back side power rail at the back side; and a fifth back side power rail at the back side; and wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the first back side power rail, the second back side power rail, the third back side power rail, the fourth back side power rail, and the fifth back side power rail each correspondingly extends in a first direction; the third back side power rail is configured to receive the third reference power voltage; the fourth back side power rail is configured to receive the first reference power voltage; and the second back side power rail is between the third back side power rail and the fourth back side power rail relative to the first direction in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 3, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 4. Further, Chava does not specifically disclose that the first back side metal layer further includes the third back side power rail, the fourth back side power rail and the fifth back side power rail. However, Chen teaches a circuit comprising a plurality of cells, wherein one cell includes two backside power rails (e.g., BS/BM0/VSS) and at least one backside power rail (BS/BM0)/VDD) (Chen, Figs. 2A-2C, ¶0017-¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a plurality of cells arranged in row and columns and including a plurality of backside supply rails in a first backside metal layer (e.g., BM0) for providing power in at least two voltage domains (e.g., VDD and VSS) as taught by Chen to have the semiconductor device, wherein the first back side metal layer further includes the third back side power rail, the fourth back side power rail and the fifth back side power rail in order to provide improved layout to improve area efficiency in the semiconductor device (Chen, ¶0002, ¶0008, ¶0013-¶0014, ¶0022).
Regarding Claim 5, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 4. Further, Chava does not specifically disclose the semiconductor device, wherein: the fifth back side power rail is configured to receive the second reference power voltage and the fifth back side power rail extends in the first direction; and the second back side power rail, the third back side power rail, and the fourth back side power rail are between the first back side power rail and the fifth back side power rail relative to a second direction that is substantially perpendicular to the first direction. However, Lee teaches a semiconductor device, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells. Specifically, in Lee, the fifth power rail (e.g., PR23/PR13) (Lee, Figs. 8A, 9, ¶0057-¶0060) is configured to receive the second reference power voltage (VDD) and the fifth power rail (e.g., PR23/PR13) extends in the first direction (e.g., X direction); and the second power rail (e.g., PR22), the third power rail (PR12), and the fourth power rail (pattern 84) are between the first power rail (PR21/PR11) and the fifth power rail (PR23/PR13) relative to a second direction (e.g., the Y direction) that is substantially perpendicular to the first direction (e.g., the X direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and configuring the plurality of back side power rails in a layout as taught by Lee to have the semiconductor device, wherein: the fifth back side power rail is configured to receive the second reference power voltage and the fifth back side power rail extends in the first direction; and the second back side power rail, the third back side power rail, and the fourth back side power rail are between the first back side power rail and the fifth back side power rail relative to a second direction that is substantially perpendicular to the first direction in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 6, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 5. Further, Chava does not specifically disclose the semiconductor device, wherein: the third reference power voltage is true VDD (TVDD); the second reference power voltage is virtual VDD (VVDD); and the first reference power voltage is VSS. However, Chava teaches the backside metallization structure (108) (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208 to provide different power signals to the PFETs and NFETs including a positive power signal and a negative power signal or ground signal. Further, Fan teaches forming the cell of the semiconductor device (Fan, Figs. 1-3, ¶0018) including a first source voltage signal (a true source voltage signal VDD) (Fan, Figs. 1-3, ¶0018) connected to a first source/drain terminal of a first transistor (e.g., NFET or PFET 230/240) and a second source voltage signal (a virtual source voltage signal VDD) connected to second source/drain terminal of the first transistor (230/240), and a first reference voltage signal (a true reference voltage signal VSS) (Fan, Figs. 1-3, ¶0019) connected to a first source/drain terminal of a second transistor (e.g., NFET or PFET 270/280) and a second reference voltage signal (a virtual reference voltage signal VSS) connected to second source/drain terminal of the second transistor (270/280).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a cell having true and virtual source voltage rails and true and virtual reference voltage rails as taught by Fan, wherein the true and virtual power signals (e.g., including a first reference power voltage) are provided to the front side metallization of Chava and routed to the back side metallization and distributed therein using a plurality of back side metal lines to provide different power signals (e.g., including a second reference power voltage and a third reference power voltage) to the NFETs and PFETs as taught by Chava to have the semiconductor device, wherein: the third reference power voltage is true VDD (TVDD); the second reference power voltage is virtual VDD (VVDD); and the first reference power voltage is VSS in order to provide improved layout that is susceptible to electromigration to avoid an open circuit and a short circuit in the semiconductor device (Fan, ¶0001, ¶0014, ¶0022).
Regarding Claim 7, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 6. Further, Chava does not specifically disclose the semiconductor device, further comprising: a first dual-mode cell region; and a first single-mode cell region; and wherein: each of the second back side power rail, the third back side power rail, and the fourth back side power rail is at least partially aligned relative to the second direction; a top portion of the first dual-mode cell region relative to the second direction at least partially overlaps the first back side power rail; Page 49 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a bottom portion of the first dual-mode cell region relative to the second direction at least partially overlaps the second back side power rail, the third back side power rail, and the fourth back side power rail; a top portion of the first single-mode cell region relative to the second direction at least partially overlaps the second back side power rail, the third back side power rail, and the fourth back side power rail; and a bottom portion of the first single-mode cell region relative to the second direction at least partially overlaps the fourth back side power rail.
However, Lee teaches that a plurality of cells is aligned and placed in a plurality of rows (R11-R18) (Lee, Figs. 7, 8A-8B, 9, ¶0052) and a plurality of cells is aligned and placed in a plurality of rows (R21-R26), and each of  the second power rail (PR22) and the third power rail (PR12) is at least partially aligned relative to the second direction, and a top portion of the cell region (e.g., aligned and placed with the first row R21 and R11) relative to the second direction at least partially overlaps the first power rail (PR21/PR11); Page 49 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a bottom portion of the cell region (e.g., in the first row R21 and R11) relative to the second direction at least partially overlaps the second power rail (PR22) and the third power rail (PR13); a top portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the second power rail (PR22) and the third power rail (PR12); and a bottom portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the fifth power rail (PR23/PR13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and aligning a plurality of dual and single mode cells with respect to the plurality of back side power rails as taught by Lee to have the semiconductor device, further comprising: a first dual-mode cell region; and a first single-mode cell region; and wherein: each of the second back side power rail, the third back side power rail, and the fourth back side power rail is at least partially aligned relative to the second direction; a top portion of the first dual-mode cell region relative to the second direction at least partially overlaps the first back side power rail; Page 49 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a bottom portion of the first dual-mode cell region relative to the second direction at least partially overlaps the second back side power rail, the third back side power rail, and the fourth back side power rail; a top portion of the first single-mode cell region relative to the second direction at least partially overlaps the second back side power rail, the third back side power rail, and the fourth back side power rail; and a bottom portion of the first single-mode cell region relative to the second direction at least partially overlaps the fourth back side power rail in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 8, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 6. Further, Chava does not specifically disclose the semiconductor device, further comprising: further comprising: a first header cell region; and wherein: a top portion of the first header cell region relative to the second direction partially overlaps the first back side power rail; and a bottom portion of the first header cell region relative to the second direction partially overlaps the fifth back side power rail.
However, Lee teaches that a plurality of cells is aligned and placed in a plurality of rows (R11-R18) (Lee, Figs. 7, 8A-8B, 9, ¶0052) and a plurality of cells is aligned and placed in a plurality of rows (R21-R26), and a top portion of the cell region (e.g., aligned and placed with the first row R21 and R11) relative to the second direction at least partially overlaps the first power rail (PR21/PR11); and a bottom portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the fifth power rail (PR23/PR13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and aligning a plurality of cells with respect to the plurality of back side power rails as taught by Lee to have the semiconductor device, further comprising: a first header cell region; and wherein: a top portion of the first header cell region relative to the second direction partially overlaps the first back side power rail; and a bottom portion of the first header cell region relative to the second direction partially overlaps the fifth back side power rail in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 9, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 8. Further, Chava discloses the semiconductor device, further comprising: a plurality of front side power rails (200N/200P) (Chava, Figs. 2A-2B, ¶0033, ¶0036) that includes the first front side power rail (e.g., in the first FS-ML1 metal layer); and a front side conduction line (e.g., one of the metal lines 200N); and wherein: each of the plurality of front side power rails correspondingly extends in the first direction (e.g., the Y direction in Fig. 2B); the front side conduction line (e.g., one of the metal lines 200N) extends in the first direction; the front side conduction line is configured to receive a control signal (e.g., negative or ground signal) (Chava, Figs. 2A-2B, ¶0036); some of the plurality of front side power rails (e.g., 200P) are configured to receive a first reference power voltage (e.g., the positive voltage or true VDD in view of Fan); some of the plurality of front side power rails are configured to receive a second reference power voltage (e.g., negative voltage or virtual VDD in view of Fan), and the front side conduction line (e.g., one of the metal lines 200N in Fig. 2B of Chava) is between a first set of the plurality of front side power rails and a second set of the plurality of front side power rails relative to the second direction (e.g., X-direction in Fig. 2B of Chava), but does not specifically disclose that Page 50 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the front side conduction line is aligned relative to the second direction with the second back side power rail, the third back side power rail, and the fourth back side power rail.
However, Chava teaches that the power signals (Chava, Fig. 2A, ¶0029) provided to the front side metallization structure (106) are routed to the back side metallization structure (BS 108), and then the power signals are routed in the BS metallization structure (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208(1) and one or more back side metal lines 208(2) to provide different power signals to the PFETs and NFETs. Further, Lee teaches that a plurality of cells is aligned and placed in a plurality of rows (R11-R18) (Lee, Figs. 7, 8A-8B, 9, ¶0052) and a plurality of cells is aligned and placed in a plurality of rows (R21-R26), and a top portion of the cell region (e.g., aligned and placed with the first row R21 and R11) relative to the second direction at least partially overlaps the first power rail (PR21/PR11); Page 49 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a bottom portion of the cell region (e.g., in the first row R21 and R11) relative to the second direction at least partially overlaps the second power rail (PR22) and the third power rail (PR13); a top portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the second power rail (PR22) and the third power rail (PR12); and a bottom portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the fifth power rail (PR23/PR13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and aligning a plurality of front line power rail of Chava with respect to the back side power lines and the cells of Chava/Chen/Fan/Lee to have the semiconductor device, wherein the front side conduction line is aligned relative to the second direction with the second back side power rail, the third back side power rail, and the fourth back side power rail in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 10, Chava in view of Chen and Fan discloses the semiconductor device of claim 1. Further, Chava does not specifically disclose a third back side power rail at the back side; and wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the third back side power rail is configured to receive the second reference power voltage; the first back side power rail, the second back side power rail, and the third back side power rail each extend in a first direction; and the second back side power rail is between the first back side power rail and the third back side power rail relative to a second direction that is substantially perpendicular to the first direction.
However, Chava teaches that the BS metallization structure (108) (Chava, Fig. 2A, ¶0034) includes one or more back side metal lines 208(1) in the first back side metal layer (BS-ML1) and one or more back side metal lines 208(2) in the second back side metal layer (BS-ML2) to provide different power signals to the PFETs and NFETs.
Further, Lee teaches a semiconductor device comprising a plurality of power rails (Lee, Figs. 7, 8A-8B, 9, ¶0004-¶0008, ¶0028-¶0037, ¶0052-¶0066) including buried patterns formed under the semiconductor substrate (10) (Lee, Figs. 7, 8A-8B, 9, ¶0053, ¶0055, ¶0066) that are interpreted as back side power rails, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells; specifically, the layout of Fig. 8A (Lee, Figs. 8A, 9, ¶0057-¶0060) reduces the congestion of routine for connecting power rails, and comprises a third power rail (e.g., PR15 or PR25) configured to receive the second reference power voltage (e.g., VDD); wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the first power rail (e.g., PR23 or PR21), the second power rail (e.g., PR25 or PR27), and the third power rail (e.g., PR15 or PR25) extends in a first direction (e.g., the X direction); and the third power rail (e.g., PR15 is between PR23 and PR25 or PR25 is between PR21 and PR27) is between the first power rail (e.g., PR23 or PR21) and the second power rail (e.g., PR25 or PR27) relative to a second direction (the Y direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Chen/Fan by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and configuring the plurality of back side power rails in a layout as taught by Lee to have a third back side power rail at the back side; and wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the third back side power rail is configured to receive the second reference power voltage; the first back side power rail, the second back side power rail, and the third back side power rail each extend in a first direction; and the second back side power rail is between the first back side power rail and the third back side power rail relative to a second direction that is substantially perpendicular to the first direction in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 11, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 10. Further, Chava discloses cell regions (e.g., semiconductor devices 112 in the semiconductor layer 114) (Chava, Fig. 2A, ¶0029, ¶0033); a power filler region (e.g., the front side-back side connection structures 214 and head switches in form of FET 216) (Chava, Fig. 2A, ¶0036); and a plurality of front side power rails (e.g., FS metallization 106 including front side metal lines 200N /200P to receive power signals) at the front side including the first front side power rail that extend over the cell regions (e.g., semiconductor devices 112) and the power filler region (e.g., the front side-back side connection structures 214 and head switches in form of FET 216); and wherein: the first back side power rail (e.g., one or more back side power rails 208(1)), the second back side power rail (e.g., one or more back side power rails 208(1), configured in view of Lee), and the third back side power rail (e.g., one or more back side power rails 208(1), configured in view of Lee) each extend beneath the cell regions (112) and the power filler region (214/216); and the plurality of front side power rails (200N/200P) correspondingly connect to the first back side power rail (e.g., through the front side-back side connection structures 214), the second back side power rail, and the third back side power rail in the power filler region.
Further, Chava does not specifically disclose (1) a fourth back side power rail at the back side; and the plurality of front side power rails correspondingly connect to the fourth back side power rail, and the third back side power rail in the power filler region; (2) cell regions that abut one another; and a first set of the cell regions extend relative to the second direction so that a top portion of the first set of the cell regions relative to the second direction is partially aligned with the first back side power rail and a bottom portion of the first set of the cell regions is partially aligned with the second back side power rail; Page 51 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a second set of the cell regions extend relative to the second direction so that a top portion of the second set of the cell regions relative to the second direction is partially aligned with the second back side power rail and a bottom portion of the second set of the cell regions is partially aligned with the third back side power rail.
Regarding (1), Lee teaches a semiconductor device comprising a plurality of power rails (Lee, Figs. 7, 8A-8B, 9, ¶0004-¶0008, ¶0028-¶0037, ¶0052-¶0066) including buried patterns formed under the semiconductor substrate (10) (Lee, Figs. 7, 8A-8B, 9, ¶0053, ¶0055, ¶0066) that are interpreted as back side power rails, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells. Specifically, in Lee, the layout of Fig. 8A (Lee, Figs. 8A, 9, ¶0057-¶0060) reduces the congestion of routine for connecting power rails, and comprises a third power rail (e.g., PR12); a fourth power rail (e.g., as pattern P84 extending between the power rails PR22 and PR12, and formed as a buried pattern in the M1 layer); a fifth power rail (e.g., PR23/PR13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee, and configuring the plurality of back side power rails in a layout as taught by Lee to have a fourth back side power rail at the back side; and the plurality of front side power rails correspondingly connect to the fourth back side power rail, and the third back side power rail in the power filler region in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding (2), Lee teaches that a plurality of cells is aligned and placed in a plurality of rows (R11-R18) (Lee, Figs. 7, 8A-8B, 9, ¶0052) and a plurality of cells is aligned and placed in a plurality of rows (R21-R26), wherein cell regions (Lee, Fig. 4B, ¶0044) abut one another: a first set of the cell regions extend relative to the second direction so that a top portion of the first set of the cell regions (e.g., cells C21-C23, C24 and C27 in Fig. 4B of Lee, between power rails aligned with top and bottom portions of cells C21-C23, C24, and C27) relative to the second direction is partially aligned with the first power rail (e.g., aligned with the top portion of cells C21-C23, C24, and C27) and a bottom portion of the first set of the cell regions is partially aligned with the second power rail (e.g., aligned with the bottom portion of cells C21-C23, C24, and C27); Page 51 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a second set of the cell regions (e.g., cells C25 and C26 in Fig. 4B of Lee) extend relative to the second direction so that a top portion of the second set of the cell regions relative to the second direction is partially aligned with the second power rail (e.g., aligned with the bottom portion of cells C21-C23, C24, and C27) and a bottom portion of the second set of the cell regions (C25/C26) is partially aligned with the third power rail (e.g., aligned with the top portion of cells C25,and C26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and aligning a plurality of cells with respect to the plurality of back side power rails as taught by Lee to have the semiconductor device, further comprising: cell regions that abut one another; and a first set of the cell regions extend relative to the second direction so that a top portion of the first set of the cell regions relative to the second direction is partially aligned with the first back side power rail and a bottom portion of the first set of the cell regions is partially aligned with the second back side power rail; Page 51 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a second set of the cell regions extend relative to the second direction so that a top portion of the second set of the cell regions relative to the second direction is partially aligned with the second back side power rail and a bottom portion of the second set of the cell regions is partially aligned with the third back side power rail in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 12, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 10. Further, Chava discloses the semiconductor device, further comprising: a plurality of front side power rails (200N/200P) (Chava, Figs. 2A-2B, ¶0033, ¶0036) that includes the first front side power rail (e.g., in the first FS-ML1 metal layer); and a front side conduction line (e.g., one of the metal lines 200N); and wherein: each of the plurality of front side power rails extends in the first direction (e.g., the Y direction in Fig. 2B); the front side conduction line (e.g., one of the metal lines 200N) extends in the first direction; the front side conduction line is configured to receive a control signal (e.g., negative or ground signal) (Chava, Figs. 2A-2B, ¶0036); some of the plurality of front side power rails (e.g., 200P) are configured to receive a first reference power voltage (e.g., the positive voltage or true VDD in view of Fan); some of the plurality of front side power rails are configured to receive a second reference power voltage (e.g., negative voltage or virtual VDD in view of Fan); the front side conduction line (e.g., one of the metal lines 200N in Fig. 2B of Chava) is between a first set of the plurality of front side power rails and a second set of the plurality of front side power rails relative to the second direction (e.g., X-direction in Fig. 2B of Chava).
Further, Chava does not specifically disclose a first cell region that extends relative to the second direction so that a top portion of the first cell region extends relative to the second direction so that a top portion of the first cell region relative to the second direction is partially aligned with the first back side power rail and a bottom portion of the first cell region is partially aligned with the second back side power rail; a second cell region that extends relative to the second direction so that a top portion of the second cell region relative to the second direction is partially aligned with the second back side power rail and a bottom portion of the second cell region is partially aligned with the third back side power rail; Page 50 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the front side conduction line is aligned relative to the second direction with the second back side power rail and the third back side power rail.
However, Lee teaches that a plurality of cells is aligned and placed in a plurality of rows (R11-R18) (Lee, Figs. 7, 8A-8B, 9, ¶0052) and a plurality of cells is aligned and placed in a plurality of rows (R21-R26), wherein cell regions (Lee, Fig. 4B, ¶0044) abut one another: a first set of the cell regions extend relative to the second direction so that a top portion of the first set of the cell regions (e.g., cells C21-C23, C24 and C27 in Fig. 4B of Lee, between power rails aligned with top and bottom portions of cells C21-C23, C24, and C27) relative to the second direction is partially aligned with the first power rail (e.g., aligned with the top portion of cells C21-C23, C24, and C27) and a bottom portion of the first set of the cell regions is partially aligned with the second power rail (e.g., aligned with the bottom portion of cells C21-C23, C24, and C27); Page 51 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a second set of the cell regions (e.g., cells C25 and C26 in Fig. 4B of Lee) extend relative to the second direction so that a top portion of the second set of the cell regions relative to the second direction is partially aligned with the second power rail (e.g., aligned with the bottom portion of cells C21-C23, C24, and C27) and a bottom portion of the second set of the cell regions (C25/C26) is partially aligned with the third power rail (e.g., aligned with the top portion of cells C25,and C26).
Further, Lee teaches that a plurality of cells is aligned and placed in a plurality of rows (R11-R18) (Lee, Figs. 7, 8A-8B, 9, ¶0052) and a plurality of cells is aligned and placed in a plurality of rows (R21-R26), and a top portion of the cell region (e.g., aligned and placed with the first row R21 and R11) relative to the second direction at least partially overlaps the first power rail (PR21/PR11); Page 49 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U a bottom portion of the cell region (e.g., in the first row R21 and R11) relative to the second direction at least partially overlaps the second power rail (PR22) and the third power rail (PR13); a top portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the second power rail (PR22) and the third power rail (PR12); and a bottom portion of the cell region (e.g., in the second row R22/R12) relative to the second direction at least partially overlaps the fifth power rail (PR23/PR13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee as back side power rails, and aligning a plurality of front line power rail of Chava with respect to the back side power lines and the cells of Chava/Chen/Fan/Lee to have the semiconductor device, further comprising: a first cell region that extends relative to the second direction so that a top portion of the first cell region extends relative to the second direction so that a top portion of the first cell region relative to the second direction is partially aligned with the first back side power rail and a bottom portion of the first cell region is partially aligned with the second back side power rail; a second cell region that extends relative to the second direction so that a top portion of the second cell region relative to the second direction is partially aligned with the second back side power rail and a bottom portion of the second cell region is partially aligned with the third back side power rail; Page 50 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the front side conduction line is aligned relative to the second direction with the second back side power rail and the third back side power rail in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 13, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 12. Further, Chava does not specifically disclose the semiconductor device, wherein: the third reference power voltage is true VDD (TVDD); the second reference power voltage is virtual VDD (VVDD); and the first reference power voltage is VSS. However, Chava teaches the back side metallization structure (108) (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208(1) and one or more back side metal lines 208(2) to provide different power signals to the PFETs and NFETs including a positive power signal and a negative power signal or ground signal. Further, Fan teaches forming the cell of the semiconductor device (Fan, Figs. 1-3, ¶0018) including a first source voltage signal (a true source voltage signal VDD) (Fan, Figs. 1-3, ¶0018) connected to a first source/drain terminal of a first transistor (e.g., NFET or PFET 230/240) and a second source voltage signal (a virtual source voltage signal VDD) connected to second source/drain terminal of the first transistor (230/240), and a first reference voltage signal (a true reference voltage signal VSS) (Fan, Figs. 1-3, ¶0019) connected to a first source/drain terminal of a second transistor (e.g., NFET or PFET 270/280) and a second reference voltage signal (a virtual reference voltage signal VSS) connected to second source/drain terminal of the second transistor (270/280).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a cell having true and virtual source voltage rails and true and virtual reference voltage rails as taught by Fan, wherein the true and virtual power signals (e.g., including a first reference power voltage) are provided to the front side metallization of Chava and routed to the back side metallization and distributed therein using a plurality of back side metal lines to provide different power signals (e.g., including a second reference power voltage and a third reference power voltage) to the NFETs and PFETs as taught by Chava to have the semiconductor device, wherein: the third reference power voltage is true VDD (TVDD); the second reference power voltage is virtual VDD (VVDD); and the first reference power voltage is VSS in order to provide improved layout that is susceptible to electromigration to avoid an open circuit and a short circuit in the semiconductor device (Fan, ¶0001, ¶0014, ¶0022).
Regarding Claim 14, Chava in view of Chen, Fan, and Lee discloses the semiconductor device of claim 12. Further, Chava does not specifically disclose the semiconductor device, wherein: the third reference power voltage is virtual VDD (VVDD); the second reference power voltage is true VDD (TVDD); and the first reference power voltage is VSS. However, Chava teaches the back side metallization structure (108) (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208(1) and one or more back side metal lines 208(2) to provide different power signals to the PFETs and NFETs including a positive power signal and a negative power signal or ground signal. Further, Fan teaches forming the cell of the semiconductor device (Fan, Figs. 1-3, ¶0018) including a first source voltage signal (a true source voltage signal VDD) (Fan, Figs. 1-3, ¶0018) connected to a first source/drain terminal of a first transistor (e.g., NFET or PFET 230/240) and a second source voltage signal (a virtual source voltage signal VDD) connected to second source/drain terminal of the first transistor (230/240), and a first reference voltage signal (a true reference voltage signal VSS) (Fan, Figs. 1-3, ¶0019) connected to a first source/drain terminal of a second transistor (e.g., NFET or PFET 270/280) and a second reference voltage signal (a virtual reference voltage signal VSS) connected to second source/drain terminal of the second transistor (270/280).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Fan/Lee by forming a semiconductor device including a cell having true and virtual source voltage rails and true and virtual reference voltage rails as taught by Fan, wherein the true and virtual power signals (e.g., including a first reference power voltage) are provided to the front side metallization of Chava and routed to the back side metallization and distributed therein using a plurality of back side metal lines to provide different power signals (e.g., including a second reference power voltage and a third reference power voltage) to the NFETs and PFETs as taught by Chava to have the semiconductor device, wherein: the third reference power voltage is virtual VDD (VVDD); the second reference power voltage is true VDD (TVDD); and the first reference power voltage is VSS in order to provide improved layout that is susceptible to electromigration to avoid an open circuit and a short circuit in the semiconductor device (Fan, ¶0001, ¶0014, ¶0022).
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0068906 to Chava in view of Chen (US 2022/0077134), Lee (US 2022/0058326), and Fan (US 2018/0145070).
With respect to claim 15, Chava discloses a semiconductor device (e.g., IC die 104) (Chava, Figs. 1, 2A-2B, ¶0003-¶0008, ¶0022-¶0044), comprising:
       a semiconductor substrate (e.g., 114) (Chava, Fig. 2A, ¶0024, ¶0028-¶0029, ¶0033) including one or more active semiconductor components (e.g., semiconductor devices 112 including PFETs and NFETs), wherein a front side (e.g., FS) (Chava, Fig. 2A, ¶0022, ¶0032) is defined over the semiconductor substrate (114) and a back side (e.g., BS) is defined beneath the semiconductor substrate (114); and
       a first back side power rail (e.g., BS metallization structure 108 including back side metal layers 208(1)/208(2) to receive power signals) (Chava, Fig. 2A, ¶0034), a second back side power rail (e.g., 208(2)) at the back side of the semiconductor substrate (114); and  wherein:
        the first back side power rail (e.g., 208(1), including one or more back side metal lines 208(1)) (Chava, Fig. 2A, ¶0034) is configured to receive a first reference power voltage (e.g., a positive power signal); 
        the second back side power rail (e.g., 208(2), including one or more back side metal lines 208(2)) (Chava, Fig. 2A, ¶0034) is configured to receive a second reference power voltage (e.g., a negative power signal or ground signal); and
        wherein the first reference power voltage (e.g., a positive power signal) (Chava, Fig. 2A, ¶0034), and the second reference power voltage (e.g., a negative power signal or ground signal) are different from each other.
Further, Chava does not specifically disclose (1) a first back side power rail, a second back side power rail, and a third back side power rail in a first back side metal layer; (2); and the third back side power rail is configured to receive a third reference power voltage; (3) wherein the first reference power voltage, the second reference power voltage, and the third reference power voltage are different from each other.
Regarding (1), Chen teaches forming integrated circuit including backside power network (118) (Chen, Figs. 2A-2C, ¶0013-¶0014) configured to provide power in one or more voltage domains (e.g., VDD, VSS) for the circuitry that is disposed on frontside. The backside power network (118) of Chen comprises a plurality of backside supply rails (e.g., two BS/BM0/VSS and BS/BM0)/VDD) (Chen, Figs. 2A-2C, ¶0017-¶0020) in a first backside metal layer (BM0) to provide a core voltage (VDD) and ground (VSS) to transistors (e.g., NMOS, PMOS) formed in the circuitry.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava by forming backside power network having a plurality of backside supply rails in a first backside metal layer (e.g., BM0) for providing power in at least two voltage domains (e.g., VDD and VSS) as taught by Chen to have a first back side power rail, a second back side power rail, and a third back side power rail in a first back side metal layer in order to provide improved layout to improve area efficiency in the semiconductor device (Chen, ¶0002, ¶0008, ¶0013-¶0014, ¶0022).
Regarding (2), Chava teaches that the BS metallization structure (108) (Chava, Fig. 2A, ¶0034) includes one or more back side metal lines 208(1) in the first back side metal layer (BS-ML1) and one or more back side metal lines 208(2) in the second back side metal layer (BS-ML2) to provide different power signals to the PFETs and NFETs.
Further, Lee teaches a semiconductor device comprising a plurality of power rails (Lee, Figs. 7, 8A-8B, 9, ¶0004-¶0008, ¶0028-¶0037, ¶0052-¶0066) including buried patterns formed under the semiconductor substrate (10) (Lee, Figs. 7, 8A-8B, 9, ¶0053, ¶0055, ¶0066) that are interpreted as back side power rails, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells; specifically, the layout of Fig. 8A (Lee, Figs. 8A, 9, ¶0057-¶0060) reduces the congestion of routine for connecting power rails, and comprises a first power rail (e.g., PR21/PR11), a third power rail (e.g., PR12/PR22) and a second power rail (e.g., PR13/PR23), wherein first power rail (e.g., PR21/PR11), a third power rail (e.g., PR12/PR22) and a second power rail (e.g., PR13/PR23), extend in a first direction (e.g., the X direction); and the third power rail (e.g., PR22/PR12) is configured to receive the second reference power voltage (e.g., VSS).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee, and configuring the plurality of back side power rails in a layout as taught by Lee to have a third back side power rail at the back side of the semiconductor substrate; and the third back side power rail is configured to receive a third reference power voltage in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding (3), Chava teaches that the power signals (Chava, Fig. 2A, ¶0029) provided to the front side metallization structure (106) are routed to the back side metallization structure (BS 108), and then the power signals are routed in the BS metallization structure (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208(1) and one or more back side metal lines 208(2) to provide different power signals to the PFETs and NFETs.
Further, Fan teaches a semiconductor device (Fan, Figs. 1-3, ¶0001, ¶0014, ¶0016-¶0031) having a layout that is susceptible to electromigration (e.g., a phenomenon in which ions/atoms of a metal line of a semiconductor device migrate to form voids in the metal line and cause an open circuit in the semiconductor device, and accumulation of the ions/atoms in the metal line cause a short circuit in the semiconductor device) (Fan, Figs. 1-3, ¶0014); specifically, the cell of the semiconductor device includes a first source voltage signal (a true source voltage signal VDD) (Fan, Figs. 1-3, ¶0018) connected to a first source/drain terminal of a first transistor (e.g., NFET or PFET 230/240) and a second source voltage signal (a virtual source voltage signal VDD) connected to second source/drain terminal of the first transistor (230/240), and a first reference voltage signal (a true reference voltage signal VSS) (Fan, Figs. 1-3, ¶0019) connected to a first source/drain terminal of a second transistor (e.g., NFET or PFET 270/280) and a second reference voltage signal (a virtual reference voltage signal VSS) connected to second source/drain terminal of the second transistor (270/280).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Lee by forming a semiconductor device including a cell having true and virtual source voltage rails and true and virtual reference voltage rails as taught by Fan, wherein the true and virtual power signals (e.g., including a first reference power voltage) are provided to the front side metallization of Chava and routed to the back side metallization and distributed therein using a plurality of back side metal lines to provide different power signals (e.g., including a second reference power voltage and a third reference power voltage) to the NFETs and PFETs as taught by Chava to have the first reference power voltage, the second reference power voltage, and the third reference power voltage are different from each other in order to provide improved layout that is susceptible to electromigration to avoid an open circuit and a short circuit in the semiconductor device (Fan, ¶0001, ¶0014, ¶0022).
Regarding Claim 17, Chava in view of Chen, Lee, and Fan discloses the semiconductor device of claim 15. Further, Chava does not specifically disclose that the semiconductor device further comprises: a fourth back side power rail at the back side; and a fifth back side power rail at the back side; and wherein: the first back side power rail, the second back side power rail, the third back side power rail, the fourth back side power rail, and the fifth back side power rail each extend in a first direction; the fourth back side power rail is configured to receive the third reference power voltage; the fifth back side power rail is configured to receive the first reference power voltage; and the second back side power rail is between the third back side power rail and the fourth back side power rail relative to the first direction.
However, Chava teaches that the BS metallization structure (108) (Chava, Fig. 2A, ¶0034) includes one or more back side metal lines 208(1) in the first back side metal layer (BS-ML1) and one or more back side metal lines 208(2) in the second back side metal layer (BS-ML2) to provide different power signals to the PFETs and NFETs.
Further, Lee teaches a semiconductor device comprising a plurality of power rails (Lee, Figs. 7, 8A-8B, 9, ¶0004-¶0008, ¶0028-¶0037, ¶0052-¶0066) including buried patterns formed under the semiconductor substrate (10) (Lee, Figs. 7, 8A-8B, 9, ¶0053, ¶0055, ¶0066) that are interpreted as back side power rails, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells; specifically, the layout of Fig. 8A (Lee, Figs. 8A, 9, ¶0057-¶0060) reduces the congestion of routine for connecting power rails, and comprises a third power rail (e.g., PR12); a fourth power rail (e.g., as pattern P84 extending between the power rails PR22 and PR12, and formed as a buried pattern in the M1 layer); a fifth power rail (e.g., PR23/PR13); wherein: Page 48 of 56Attorney Docket No. P20204551US01 / Law Firm No. T5057-1594U the first power rail (e.g., PR21/PR11), the second power rail (e.g., PR22), the third power rail (e.g., PR12), the fourth power rail (e.g., as pattern P84), and the fifth power rail (e.g., PR23/PR13) each correspondingly extends in a first direction (e.g., the X direction); the third power rail (e.g., PR12) is configured to receive the third reference power voltage (e.g., VSS); the fourth power rail (e.g., the pattern 84 between the power rails PR22 and PR12 connected to the VDD) is configured to receive the first reference power voltage (e.g., VDD); and the fourth power rail (e.g., pattern 84) being between the second power rail (e.g., PR22) and the third power rail (e.g., PR12) relative to the first direction (the X-direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Chen/Lee/Fan by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee, and configuring the plurality of back side power rails in a layout as taught by Lee to have the semiconductor device further comprising: a fourth back side power rail at the back side;  and a fifth back side power rail at the back side; and wherein: the first back side power rail, the second back side power rail, the third back side power rail, the fourth back side power rail, and the fifth back side power rail each extend in a first direction; the fourth back side power rail is configured to receive the third reference power voltage; the fifth back side power rail is configured to receive the first reference power voltage; and the second back side power rail is between the third back side power rail and the fourth back side power rail relative to the first direction in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Regarding Claim 16, Chava in view of Chen, Lee, and Fan discloses the semiconductor device of claim 17. Further, Chava does not specifically disclose the semiconductor device, wherein the first back side metal layer further includes the third back side power rail and the fourth back side power rail.
However, Chen teaches a circuit comprising a plurality of cells, wherein one cell includes two backside power rails (e.g., BS/BM0/VSS) and at least one backside power rail (BS/BM0)/VDD) (Chen, Figs. 2A-2C, ¶0017-¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Chava/Chen/Lee/Fan by forming a plurality of cells arranged in row and columns and including a plurality of backside supply rails in a first backside metal layer (e.g., BM0) for providing power in at least two voltage domains (e.g., VDD and VSS) as taught by Chen to have the semiconductor device, wherein the first back side metal layer further includes the third back side power rail and the fourth back side power rail in order to provide improved layout to improve area efficiency in the semiconductor device (Chen, ¶0002, ¶0008, ¶0013-¶0014, ¶0022).
Regarding Claim 18, Chava in view of Chen, Lee, and Fan discloses the semiconductor device of claim 17. Further, Chava does not specifically disclose the semiconductor device, wherein: the fifth back side power rail extends in the first direction; and the second back side power rail, the third back side power rail, and the fourth back side power rail are between the first back side power rail and the fifth back side power rail relative to a second direction that is substantially perpendicular to the first direction. However, Lee teaches a semiconductor device, wherein the plurality of power rails includes a first to fifth power rails (e.g., PR11-PR15) (Lee, Figs. 7, 8A-8B, 9, ¶0053-¶0055) extending in the X-direction for providing a positive voltage (e.g., VDD) and negative voltage (e.g., VSS or ground potential) to the cells; specifically, the fifth power rail (e.g., PR23/PR13) (Lee, Figs. 8A, 9, ¶0057-¶0060) is configured to receive the second reference power voltage (VDD) and the fifth power rail (e.g., PR23/PR13) extends in the first direction (e.g., X direction); and the second power rail (e.g., PR22), the third power rail (PR12), and the fourth power rail (pattern 84) are between the first power rail (PR21/PR11) and the fifth power rail (PR23/PR13) relative to a second direction (e.g., the Y direction) that is substantially perpendicular to the first direction (e.g., the X direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Chava/Chen/Lee/Fan by forming a semiconductor device including a plurality of power rails as the buried patterns under the semiconductor substrate as taught by Lee, and configuring the plurality of back side power rails in a layout as taught by Lee to have the semiconductor device, wherein: the fifth back side power rail extends in the first direction; and the second back side power rail, the third back side power rail, and the fourth back side power rail are between the first back side power rail and the fifth back side power rail relative to a second direction that is substantially perpendicular to the first direction in order to reduce the congestion of routine for connecting power rails, and thus to improve the integration level and performance of the device (Lee, ¶0003-¶0004, ¶0053, ¶0059).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0068906 to Chava in view of Chen (US 2022/0077134).
With respect to claim 19, Chava discloses a method of fabricating a semiconductor device (e.g., IC die 104) (Chava, Figs. 1, 2A-2B, 4A-4B, 7A-7G, ¶0003-¶0008, ¶0022-¶0050), the method comprising:
       providing a semiconductor substrate (e.g., 114 in Fig. 2A or a semiconductor layer 714 in Fig. 7A) (Chava, Fig. 2A, ¶0024, ¶0028-¶0029, ¶0033, ¶0049) having a first active region (e.g., semiconductor devices 112 including PFETs) and a second active region (e.g., semiconductor devices 112 including NFETs) that correspondingly extend in a first direction (e.g., X direction in Fig. 2A);
       configuring the first active region (e.g., semiconductor devices 112 including PFETs) (Chava, Figs. 2A, 7A, ¶0029, ¶0049) to have a first conductivity;
       configuring the second active region (e.g., semiconductor devices 112 including NFETs) to have a second conductivity;
       a front side (e.g., FS/720F) (Chava, Fig. 2A, ¶0022, ¶0032, ¶0049) being defined over the semiconductor substrate (114/714) and a back side (e.g., BS/720B) being defined beneath the semiconductor substrate (114/714);
       forming a first front side conductive line (e.g., FS metallization structure 106/706 including front side metal layers FS-ML1 to FS-ML8 to receive power signals) (Chava, Figs. 2A, 7A, ¶0033, ¶0049) at the front side (e.g., FS/720F);
      configuring the first front side conductive line to receive an input signal (e.g., the front side interconnect 202 is configured to receive the I/O signals) (Chava, Figs. 2A, 7A, ¶0033);
      forming a first front side power rail (e.g., metal lines 200N/200P to receive positive and negative power signals) (Chava, Figs. 2A-2B, 7A, ¶0036) at the front side;
      configuring the first front side power rail to receive a first reference power voltage (e.g., front side metal lines 200N receive negative power signals) (Chava, Figs. 2A-2B, 7A, ¶0036);
       forming a first back side power rail and a second back side power rail (e.g., BS metallization structure 108/708 including one or more back side metal layers 208(1)/208(2) to receive power signals) (Chava, Figs. 2A-2B, 7D, ¶0034, ¶0050) at the back side;
        configuring the first back side power rail (e.g., 208(1), including one or more back side metal lines 208(1)) (Chava, Figs. 2A, 7D, ¶0034, ¶0050) to receive a second reference power voltage (e.g., power signals, including positive power signals, are routed to the back side through the font side-back side connection structures 214);
        forming a first gate electrode (G) (Chava, Figs. 4A-4B, ¶0041-¶0044) at the front side, the first gate electrode (G) extending in a second direction (the Y direction, as in Fig. 4B) that is substantially orthogonal to the first direction (e.g., the X direction);
        arranging the first gate electrode (G) to define a first drain/source region (S) and a second drain/source region (D) in the first active region (e.g., the source and drain of the transistor 400 are formed as implanted into the semiconductor regions) (Chava, Figs. 4A-4B, ¶0043);
        connecting the first gate electrode (e.g., although not shown in Fig. 4A-4B, the gate of the FET 400 includes a gate top contact surface 418T that is connected to the front side metal contact) (Chava, Figs. 4A-4B, ¶0044) the first front side conductive line;
        connecting the first drain/source region or the second drain/source region to the first front side power rail (e.g., the source or drain is connected to the front side metallization 200(1)) (Chava, Figs. 4A-4B, ¶0044); and
        connecting the first drain/source region or the second drain/source region to the first back side power rail (e.g., 208(1)) (e.g., the source or drain is connected to the back side metallization 208(1)) (Chava, Figs. 4A-4B, ¶0044).
Further, Chava does not specifically disclose (1) forming a first back side power rail and a second back side power rail in a first back side metal layer; configuring the second back side power rail to receive a third reference power voltage; (2) arranging the first gate electrode to define a third drain/source region and a fourth drain/source region in the second active region; and connecting the third drain/source region or the fourth drain/source region to the first back side power rail.
Regarding (1), Chen teaches forming integrated circuit including backside power network (118) (Chen, Figs. 2A-2C, ¶0013-¶0014) configured to provide power in one or more voltage domains (e.g., VDD, VSS) for the circuitry that is disposed on frontside. The backside power network (118) of Chen comprises a plurality of backside supply rails (e.g., two BS/BM0/VSS and BS/BM0)/VDD) (Chen, Figs. 2A-2C, ¶0017-¶0020) in a first backside metal layer (BM0) to provide a core voltage (VDD) and ground (VSS) to transistors (e.g., NMOS, PMOS) formed in the circuitry.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chava by forming backside power network having a plurality of backside supply rails in a first backside metal layer (e.g., BM0) for providing power in at least two voltage domains (e.g., VDD and VSS) as taught by Chen to have forming a first back side power rail and a second back side power rail in a first back side metal layer; configuring the second back side power rail to receive a third reference power voltage in order to provide improved layout to improve area efficiency in the semiconductor device (Chen, ¶0002, ¶0008, ¶0013-¶0014, ¶0022).
Regarding (2), Chava teaches that a plurality of FET devices (Chava, Figs. 1, 2A, 4A-4B, ¶0029, ¶0044) are formed to interconnect the front side to the back side to route the power signals from the front side to the back side so as to decrease routine density in the front side metallization structure that would reduce routine complexity and would allow for shorter I/O signals connections due to providing lower signal resistance for the IC die (104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chava by providing a plurality of FET devices including a first gate electrode to define drain/source regions in the second active region as taught by Chava to have the first gate electrode to define a third drain/source region and a fourth drain/source region in the second active region; and connecting the third drain/source region or the fourth drain/source region to the first back side power rail in order to decrease routine density in the front side metallization structure and to reduce routine complexity, and thus to provide shorter I/O signals connections due to providing lower signal resistance for the IC die (Chava, ¶0004, ¶0008, ¶0029).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0068906 to Chava in view of Chen (US 2022/0077134) as applied to claim 19, and further in view of Fan (US 2018/0145070).
Regarding Claim 20, Chava in view of Chen discloses the method of claim 19. Further, Chava does not specifically disclose the method, wherein: the first reference power voltage is true VDD (TVDD); the second reference power voltage is virtual VDD (VVDD); and the third reference power voltage is VSS.
However, Chava teaches the back side metallization structure (108) (Chava, Fig. 2A, ¶0034) including one or more back side metal lines 208(1) and one or more back side metal lines 208(2) to provide different power signals to the PFETs and NFETs including a positive power signal and a negative power signal or ground signal. Further, Fan teaches forming the cell of the semiconductor device (Fan, Figs. 1-3, ¶0018) including a first source voltage signal (a true source voltage signal VDD) (Fan, Figs. 1-3, ¶0018) connected to a first source/drain terminal of a first transistor (e.g., NFET or PFET 230/240) and a second source voltage signal (a virtual source voltage signal VDD) connected to second source/drain terminal of the first transistor (230/240), and a first reference voltage signal (a true reference voltage signal VSS) (Fan, Figs. 1-3, ¶0019) connected to a first source/drain terminal of a second transistor (e.g., NFET or PFET 270/280) and a second reference voltage signal (a virtual reference voltage signal VSS) connected to second source/drain terminal of the second transistor (270/280).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Chava/Chen by forming a semiconductor device including a cell having true and virtual source voltage rails and true and virtual reference voltage rails as taught by Fan, wherein the true and virtual power signals (e.g., including a first reference power voltage) are provided to the front side metallization of Chava and routed to the back side metallization and distributed therein using a plurality of back side metal lines to provide different power signals (e.g., including a second reference power voltage and a third reference power voltage) to the NFETs and PFETs as taught by Chava to have the method, wherein: the first reference power voltage is true VDD (TVDD); the second reference power voltage is virtual VDD (VVDD); and the third reference power voltage is VSS in order to provide improved layout that is susceptible to electromigration to avoid an open circuit and a short circuit in the semiconductor device (Fan, ¶0001, ¶0014, ¶0022).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891